Beady, J.
The articles, to recover for which this action was brought, were furnished by the plaintiff under and by virtue of the act of Legislature entitled, “ An act to provide for a more certain canvass of votes at each election in the cities of New *85York and Brooklyn,” passed April 7, 1857 (1 Session Laws, 596), as appears by the certificate of the county clerk. The fourth section of that act makes it the duty of the clerk of the county to provide each election poll in the- cities of New York and Brooklyn with proper blank stationery, sealing-wax, and light, at the expense of the county, and thus the charge for the articles to be -provided is made a county charge. It is the duty of the Supervisors to examine, settle, and allow all accounts chargeable against the county (1 Rev. Stats., 366; The People a. Edmond, 15 Barb., 259; Brady a. Supervisors, 2 Sandf., 460 ; People a. Supervisors of Dutchess County, 9 Wend., 508), and this power implies an exercise of judgment and discretion, and involves the right to reject for sufficient reasons (The People a. Supervisors of Dutchess County, supra), but their powers are specific and limited in their character (see titles 2 and 4 of chap. 12, part I., Rev. Stats., 365, 385) and can it be transcended ? (Chemung Canal Bank a. Supervisors of Chemung, 5 Den., 517; People a. Lawrence, 6 Hill, 244; Hill a. Board of Supervisors of Livingston County, 2 Kern., 52.) They related to the county, the powers of which as a body politic, can only be exercised by the Board of Supervisors, or in pursuance of a resolution adopted by them. (1 Rev. Stats., 264, ch. 12, supra.) Two separate and distinct organizations exist in this county for the purpose of civil government, embracing the same territory and each embracing its appropriate functions. The powers conferred upon the city government are found in several charters granted by the crown and confirmed by the people of this State in their several conventions, and by various acts of the Legislature amending the charters. The powers of the supervisors are to be. found in the Revised Statutes of this State, and the several acts of the Legislature conferring specific powers upon them. (Per Davies, J., in the People a. Stout, 23 Barb., 338, 241.) Prior to the act of 1857 (2 Sess. Laws, 285), creating the existing Board of Supervisors, the aldermen, together with the mayor and recorder, constituted the Board of Supervisors, all of 'which, except the recorder, were officers of the city government. But the present organization was not gifted with greater powers. These organizations being distinct and independent of each other, it follows that even if the defendants assumed without .authority the payment of a debt, the Board of Supervisors, as *86such, cannot control them; and it is equally clear that if the defendants suffer a judgment to he obtained against them upon a claim for which they are not liable, the Board of Supervisors, as such, cannot interfere to prevent them from paying it, or ask its review or disturbance. The Legislature have in effect so declared by the act passed April 19, 1857 (1 Sess. Laws, 1859, 1123), entitled, “An act to enable the supervisors of the city and county of Hew York to raise money by tax,” and in which provision was made for the payment of the judgment in this and other cases, in providing (§ 5) that whenever the comptroller should have reason to believe that any judgment then on record against the defendants was obtained by collusion and founded in fraud, he should be authorized, and required to take proper and necessary means to open and reverse the same, and to use the. name of the defendants, and to employ counsel for that purpose.
The application contemplated by the section referred to, being made by persons who have no authority, therefore the motion must be denied. Ordered accordingly.